DETAILED ACTION
	This is in response to application 16/585487, filed on September 27th 2019, in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/26/19 and 2/22/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 7, 9, 12-13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hovdal et al. US 8,738,699 B2.

Regarding claim 1, Hovdal explicitly discloses:
establishing a session between a first client device and a host device to run an application on the first client device (Fig. 3, col. 2 ln. 20-25);
receiving an indication to transfer the session from the first client device to a second client device (purpose of Hovdal is to transfer session between devices – see title, abstract, col. 1 ln. 15-20 and Fig. 4 step S22);
storing, in response to receiving the indication, state information of the application for the session (store session data – Fig. 2 item 340, col. 6 ln. 58-62);
generating a pointer associated with the session (barcode image / ID tag – see Fig. 3, col. 2 ln. 26-30, col. 7 ln. 33-40);
generating a scannable code including the pointer (barcode is scannable – col. 7 ln. 35-55 and col. 8 ln. 60-62);
displaying the scannable code on a first display associated with the first client device (Fig. 3 S3, col. 2 ln. 28-29 and col. 11 ln. 15-19);
scanning the displayed scannable code using an imaging element associated with the second client device (col. 2 ln. 29-31); and


Regarding claim 2, Hovdal discloses generating a prompt at the second client device subsequent to the scanning and prior to the transferring, the prompt requesting a user of the second client device to initiate the transferring (accept session before transfer – col. 6 ln. 53-61).

Regarding claim 3, Hovdal discloses the storing includes storing the state information at the host device (session data is stored at server – see Fig. 2 item 340).

Regarding claim 4, Hovdal discloses the pointer is encoded into the scannable code (pointer/ID tag is encoded into scannable barcode – Fig. 5 and col. 2 ln. 65 – col. 3 ln. 1).

Regarding claim 7, Hovdal discloses terminating the session between the host device and the first client device subsequent to the transferring (col. 7 ln. 18-20 and col. 9 ln. 53-56).


Regarding claim 9, Hovdal discloses authenticating the second client device to the host device prior to the transferring (devices must be registered with server or transfer session request may be rejected – see col. 10 ln. 56 – col. 11 ln. 12).

Regarding claim 12, it is a system claim that corresponds to the method of claim 1.  Hovdal discloses the three devices as claimed (see Figs. 1 and 6) and therefore the claim is rejected for the same reasons given in the rejection of claim 1.

Regarding claim 13, Hovdal discloses the second device generates a prompt requesting a user of the second device to send the indication (activate transfer function – Fig. 4, col. 10 ln. 43-55).

Regarding claim 17, it is a server that corresponds to the method of claim 1.  Hovdal discloses a server (Fig. 2) for performing the method of claim 1 so the claim is rejected for the same reasons.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hovdal in view of Yin et al. US 2019/0251747 A1.

Regarding claim 10, Hovdal does not explicitly disclose receiving an image of a vehicle assembly, identifying the vehicle assembly from the image, augmenting the image with an indicator associated with a component of the vehicle assembly, receiving a user selection of the indicator associated with a component part of the vehicle assembly; and providing information regarding the component part associated with the selected indicator.  But this is taught by Yin as a system for providing augmented reality for vehicle service (abstract).  Specifically, Yin teaches the claimed limitations including receiving an image of a vehicle assembly, identifying the vehicle assembly, augmenting the image with indicators for components, receiving a user selection of an indicator and displaying / providing information regarding the selection (see Yin abstract, Figs. 1 and 7, and  paragraphs 16-18, 30 and 50).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hovdal with the augmented reality system taught by Yin for the purpose of vehicle servicing.  Yin teaches that vehicles are complicated and so presenting technicians relevant information on a mobile computing device (Fig. 9) enhances service tasks (paragraph 15).  Combined with the session transfer taught by Hovdal, one of 

Regarding claim 11, Hovdal does not explicitly disclose the information regarding the component part is at least one of inspection information, repair information or replacement part information.  Since Yin discloses providing vehicle component information for purposes of servicing (paragraphs 15 and 32), it teaches at least inspection, repair and replacement part information.  The motivation to combine is the same as that given above.

Claims 5, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hovdal in view of Official Notice.

Regarding claims 5, 14 and 20, Hovdal discloses the pointer is a … link, wherein transferring includes … the second client device displays the most recently updated instance of the application (barcode / pointer provides second device current session information – Fig. 3, col. 2 ln. 20-39).
Hovdal does not explicitly disclose the pointer is a web browser link, and wherein the transferring includes opening the web browser link in a web browser of the second client device.  But this would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  A web browser link (e.g. URL) is very well-known in the art such that it is capable of instant and unquestionable demonstration.  It would have been obvious to modify Hovdal to use a web browser link to open a web browser on a client device.  .

Claims 6, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hovdal in view of Frazzini et al. US 2013/0005487 A1.

Regarding claims 6 and 15, Hovdal does not explicitly disclose state information includes information input to the application on the first device prior to transferring.  But this is taught by Frazzini as a system for saving application state so multiple devices can access an application (abstract, Fig. 1) and wherein state data includes application input (paragraph 62).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hovdal with the application input information taught by Frazzini for the purpose of managing application state between devices.  Frazzini teaches that saving application information allows a user to use the application on multiple devices (paragraph 8) which provides increased convenience and flexibility to the user experience.

Regarding claims 18-19, these merely recite the well-known concept of synchronizing data between devices.  Although this is not explicitly taught by Hovdal, it is disclosed by Frazzini.  As mentioned above, Frazzini discloses a system for saving application state so that multiple devices can access the application.  This includes tracking updates made at the first device and updates made at the second device, and sending the updates to the respective .

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hovdal in view of Krishnakumar et al. US 2013/0212286 A1.

Regarding claims 8 and 16, Hovdal does not disclose the host device continues the session between the host device and the first device subsequent to transferring the session to the second device so that the session runs in parallel on the first and second device.  However, it is generally well-known in the art for a server (i.e. host device) to simultaneously stream to a plurality of users devices.  This is explicitly taught by Krishnakumar as session cloning wherein a session is “transferred” from a first device to a second device and because of session cloning, the host continues the session with the first device thereby creating parallel sessions as required by the claim (see abstract, Fig. 2, paragraphs 11 and 26-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hovdal with the session cloning technique taught by Krishnakumar for the purpose of sending a session to two devices simultaneously.  Krishnakumar suggests this provides convergence of mobile platforms which allows a user to move locations (see paragraph 10).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lohr US 2007/0094490 A1 discloses transferring an active session from a first device to a second device (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975.  The examiner can normally be reached on Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JASON D RECEK/             Primary Examiner, Art Unit 2458                                                                                                                                                                                           
(571) 270-1975